Citation Nr: 1047806	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970, 
including service in the Republic of Vietnam.  He received the 
Army Commendation Medal and Bronze Star Medal.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO denied entitlement to 
service connection for a prostate disability.  Jurisdiction over 
the Veteran's claim has remained with the RO in Boston, 
Massachusetts.

The Veteran testified before the undersigned at a December 2007 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In April 2008, the Board remanded this matter for further 
development.

The Veteran had also perfected an appeal with regard to the issue 
of entitlement to service connection for PTSD.  In January 2007, 
the RO granted service connection for that disability, and 
thereby resolved the appeal as to that issue.

The issues of entitlement to service connection for 
bilateral hearing loss and tinnitus have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  
The VCAA's duty to assist includes a duty to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

A February 2008 VA urology outpatient treatment note from the VA 
outpatient clinic in Springfield, Massachusetts/Northampton VA 
Medical Center (VAMC Northampton) reveals that the Veteran was 
scheduled for further PSA studies on April 1. 2008 and a return 
visit in mid April 2008.  The most recent records from these 
facilities in the Veteran's claims file are dated in March 2008.  
Thus, as noted by the Veteran's representative in its November 
2010 statement, it appears that there may be additional VA 
treatment records that have not yet been obtained.  VA has a duty 
to obtain any such relevant records.  38 C.F.R. § 3.159(c)(2); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for a prostate disability from VAMC 
Northampton and the VA outpatient clinic in 
Springfield, Massachusetts from March 2008 
to the present.

2.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



